 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepublic Die and Tool Company and Timothy B.Meldrum and Donald R. Calvin. Cases 7-CA-15367, 7-CA-15791(1), 7-CA-15488, and 7-CA-15791(2)September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBIRSJENKINS AND PENEI.I.OOn May 27, 1980, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.The General Counsel excepts to the Administra-tive Law Judge's failure to find that the warningsissued to Donald Calvin violated Section 8(a)(3) inaddition to violating Section 8(a)(1) of the Act. In-asmuch as the warnings were issued because Calvinfiled a contractual grievance, we find that they dis-couraged union activity and thus violated Section8(a)(3).1 We shall modify the Administrative LawJudge's Conclusions of Law accordingly. The Gen-eral Counsel further excepts to the AdministrativeLaw Judge's failure to provide backpay as aremedy for discriminatory suspensions issued toCalvin on July 27 and August 29, 1978. We shall soprovide.AMENDED CONCIUSIONS OF LAWDelete the Administrative Law Judge's Conclu-sion of Law 6 and substitute the following:"6. By issuing written warnings to Calvin onJune 3, 12, and 14, July 27, August 29, October 27,and November 21, 1978, and by suspending Calvinpursuant to the July 27 and August 29 warnings,the Respondent has engaged in unfair labor prac-tices prohibited by Section 8(a)(3) and (1) of theAct." 33ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-' See, e.g.. Mrvs Baird\ Bakeries, Inc.. 189 NI.RH 606 (1971).252 NLRB No. 92lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Republic Die and Tool Company, Wayne, Michi-gan, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Donald R. Calvin immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearnings resulting from discrimination against himin the manner set forth in the Remedy."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNo-rTicI To EMPI.OYEESPOSTED BY ORDEIR OI IHENATIONAl. LABOR REIATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WlI.l. NOT discharge or suspend any ofyou for filing a grievance which results in anarbitration award and your reinstatement withbackpay.Wt. Wi l. NOT establish a diemaker's wagerate at the contractual hourly minimum whencompleting an apprenticeship, in reprisal for amilitant union attitude.WE WIt.I. NOT issue written warnings to em-ployees because of their filing grievances andwinning arbitration awards under the collec-tive-bargaining agreement.WE WIL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed under Section7 of the Act.WI Wl. revoke and remove from the per-sonnel or other files of Donald R. Calvin alldisciplinary warning notices issued by us fromJune 3 through November 1978.WI: will.I offer Donald R. Calvin immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previ-ously enjoyed.654 REPUBLIC DIE & TO()Ol COMPANY6Wti wit._ pay Donald R. Calvin for any lossof earnings he suffered as a result of our dis-crimination against him, with interest.WE wit i. pay Timothy B. Meldrum themerit increase he was entitled to receive at thetime of the completion of his apprenticeship,plus interest thereon.REPUBILIC DIE ANI) TOOt. COMPANYDECISIONSTAIEMINT 01OF IHi CASIETHOMAS E. BRACKEN, Administrative Law Judge:This case was heard at Detroit, Michigan, on April 9, 10,11, and 12, 1979, pursuant to charges duly filed andserved, and the issuance of complaints as set forthbelow.' The complaints present questions as to whetherRespondent violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended, in reference toTimothy Meldrum and Donald R. Calvin. In its answers.duly filed, Respondent conceded certain facts with re-spect to its business operations, but denied all allegationsthat it had committed any unfair labor practices.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINS Oi FACTI. JRISDICrIONThe Company, a Michigan corporation, is engaged inthe manufacture of dies and tools at its plant in Wayne,Michigan, where during the year 1978, a representativeperiod, it shipped products valued in excess of $50,000directly to points located outside the State. The Compa-ny admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.It. THE LABOR ORGANIZATION INVOI VEDLocal 157, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, herein Local 157 or the Union, is a labor orga-nization within the meaning of Section 2(5) of the Act.The charge in Case 7 CA-1537 was filed on JulN 20. 1978, byTimothy B Meldrum, and in 7-CA-15488 on August 24. 1978, bhDonald R Calvin. On September 14, 1978. Local 157, InternationalUnion. United Automobile, Aerospace and Agricultural ImplementWorkers of America. filed a charge culminating in Case 7-CA-15561.These three cases were then consolidated. and a consolidated amendedcomplaint issued by order of the Regional Director on Octoher 27. 1978On November 24, 1978, Meldrum filed the charge in Case 7-CA15791(1), and Calvin filed the charge in Case 7-CA 1579l12} On January8, 1979, the Regional Director issued an order consolidating Casre 7-CA-15791 and 7-CA 15791(2) and another order consolidating all fivecases. On March 22. 1979. the Regional Director issued an order appros-ing the withdrawal of the Union's charge in Case 7-CA-15561, and par-tially dismissed the consolidated amended complaint b striking pars14(e), 14(f. 17(al, 17(h). 17(c), and 20 thereof. The remaining allegationsof Cases 7-CA-15367. 7-CA 15488. 7 CA- 15791(1). and 7-CA- 15791(2)are in issueIII. II1 Al I..E(iEl) UNI:AIR .LABOR PRACTICESA. BackgroundFor a number of years Respondent has operated alarge die shop, at which it constructs dies for variouscustomers in the automotive industry, including the bigthree, GMC. Ford, and Chrysler. These dies are ma-chined and built in accordance with blueprints whichoutline their construction from the raw steel to the fin-ished die ready to stamp out automotive parts such aspanels, fenders, and bumpers, when delivered to its cus-tomers' plants.Respondent employed a working force of about 200employees, consisting chiefly of highly skilled journey-man diemakers, machine tool operators, and apprentices,with about 100 employees on both the dayshift and thenightshift. In addition, it also employs about 17 supervi-sors, of whom 12 work on the dayshift. with each super-vising from 10 to 20 employees. The chief officials ofRespondent were John C. Lasko, president. Carl Bran-nock, executive vice president, Pete Gochis, plant man-ager, William Tackaberry, assistant plant manager,2andArnold Minard, shop superintendent.Local 157 has represented the Company's shop em-ployees since at least 1951, when the first collective-bar-gaining agreement was entered into. Successive agree-ments have been in effect ever since, with the most cur-rent being for the period of August 23, 1978,3 until July3], 1981. In these agreements it is provided that the em-ployees would be represented by a seven person shopcommittee, elected by the members, consisting of a chiefsteward, a night steward, and five committeemen. Threemembers of this shop committee served as the bargainingcommittee, for the handling of negotiations and griev-ances, and were entitled to be paid by the Company forthe time spent on such duties. A large number of Re-spondent's supervisors had been members of Local 157,and had served as committeemen for the Union, whileworking as journeymen diemakers.B. Timothy MeldrumI. Union activities prior to July 1978Meldrum began working for the Respondent in 1969as a laborer, and in 1973 became an apprentice diemaker.As an apprentice, he received training in the variousphases of the diemaker trade, and as he advanced in theprescribed hours of training required to complete the8,000-hour course, he received regular increases in pay,as provided in the collective-bargaining agreement. OnJune 29, 1978, Meldrum completed his apprenticeshipand became a journeyman diemaker. Upon becoming aJourneyman, his hourly rate was increased to the mini-mum contractual rate for journeymen diemakers, $7.26,as set forth in the agreement. Three other apprentices ofthe Respondent, C. Sanfilippo, S. Price, and M. Urban-iack, completed their apprenticeships within 3 months of2 Octoher 1978 Tackaberry and Gochis exchanged positions, withTackaberrv hecoming the plant manager' All dates i 178 unless otherwise stated655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeldrum's completion, and received hourly rates that ex-ceeded the contract minimum in the amounts of 94 cents,$1.04, and $1.14 per hour. The record does not indicatethat these employees were in any way active in theUnion.4General Counsel contends that Meldrum wasgiven the contract minimum wage rate, and not somehigher rate, due to his Union activities in the months pre-ceding his graduation.Meldrum testified that he was appointed as an alter-nate committeeman" in March 1977 and served until thefollowing May or June. Then, an election took place inwhich he lost his bid for the position of a committeeman.About I month later he was "put on" as an alternate,and served as such until the next election, which oc-curred in October or November 1977. At the time of thiselection, Meldrum was going to run for chief steward,but withdrew to back Robert Brunk, a close friend and atoolcrib attendant. Brunk was defeated by Tony Klarich,and, the next day, Meldrum was removed as an alternatecommitteeman by Klarich. However, in March, he statesthat he was put back as an alternate committeeman byChief Steward March, and remained as such until thenext election in September. Meldrum commenced cam-paigning in June for the position of chief steward, anddefeated March in the September election. He tookoffice on October 15.According to March, who testified for the Respond-ent, Meldrum served as alternate committeeman on twodifferent occasions, the first at an unspecified date for aperiod of 2 or 3 weeks, when he appointed Meldrum totake Earl Cox's place while Cox was sick. The secondoccasion commenced on June 5, after March issued awritten notice on June 3 to Gochis, advising him that hewas appointing Meldrum as alternate committeeman toreplace James Bare, an employee on sick leave. Brunk, awitness for the General Counsel, testified that Meldrumwas appointed "in the summer," and upon being shownthe A.V.O.,6admitted that Respondent's Exhibit I cor-rectly reported what actually took place, that is, thatMeldrum was appointed as an alternate committeemanon June 3, effective June 5. 1 credit March's testimonyover that of Meldrum, as it is supported by the A.V.O.document, and find that the second time Meldrum servedas an alternate committeeman commenced on June 5, andnot in March.Meldrum also testified that in October 1977 he attend-ed a negotiations meeting along with employees March,Bare, and Sliwa. The Company was represented byGochis and Brannock, and it concerned a new job classi-fication, and the use of nonunion employees from Man-power. Meldrum was the only union representative tocontest the Company's use of these employees, as theother union representatives agreed to let these outsideemployees stay in the plant and complete the production4 In 1977 two apprentices, Manganello and J Sliwa, completed theirapprenticeships, and, like Meldrum, were paid the contract minimum die-maker rate set forth in the contract.I Although the collective-bargaining agreement only provides for com-mitteemen, it was apparently a well-established practice for the chief ste-ward to appoint an alternate to take the place of a sick, or otherwise un-available committeeman.6 T'he form on hich this notice appeared was captioned "AVO.,"meaning Avoid Verbal Orders, Resp. Exh. I.run. Gochis did not testify as to this incident, and Bran-nock, while not specifically questioned about it, testifiedgenerally that he never had any dealings with Meldrumin any union matter until July 21.As further proof of his activity on behalf of the Unionin his apprenticeship period, Meldrum testified that, inJanuary, he attended a Union meeting that had beencalled to solicit members' proposals for the upcomingcontract. At this meeting, Meldrum argued that theUnion should regain the provisions of the 1971 contract,as he contended that the 1975 contract had been a "ta-keaway," as the result of almost a year long strike in1974 and 1975. Thereafter, Meldrum talked to other em-ployees as well as to his Foreman Russ Parks, Faulkner,and Tackaberry in reference to the Union needing a lotof relief in the new agreement.7Meldrum himself admitted that, prior to July, he wasnot an active committeeman in the sense of filing griev-ances or meeting regularly with the Company. However,March, who was clearly hostile to Meldrum, admittedthat in the early months of 1978 he knew Meldrum wasinterested in the committee, and that he had stated thatMeldrum at times went "overboard," in seeking to en-force the contract against the Company.Meldrum testified that in mid-June he learned fromFaulkner that he was going to be paid the contract mini-mum rate when he graduated from apprenticeship statusto that of a journeyman diemaker. When he asked hisforeman why, he was told it was because he was "in-volved in the Union" and that he was an agitator. Hefurther testified that Faulkner suggested to him that, ifhe got off the shop committee, that would solve hisproblem. Moreover, Faulkner stated that he was con-cerned with Meldrum getting a reputation as an agitator,which could result in his being blackballed in the indus-try. Meldrum further testified that he had similar conver-sations thereafter, almost on a daily basis, with Faulkneruntil well after his graduation. Meldrum further testifiedthat he and Faulkner got along well. When asked oncross-examination what Faulkner's demeanor was duringthese conversations, Meldrum stated: "He was talking tome as maybe a friend would. In other words, telling methe honest reason why and hoping that I might changeor at least understand why and compensate." Meldrumalso testified that, in mid-June, March also told him thathe would receive the minimum contract rate, because ofhis attitude and the fact that he was listed as an agitatoron his record.Faulkner, who commenced being foreman for Mel-drum in late May, was a witness for Respondent. He tes-tified that Meldrum did ask him a few weeks before hecompleted his apprenticeship what his wage rate wouldbe at its completion. Faulkner then secured this informa-tion from the apprenticeship coordinator, and informedMeldrum that he would receive the contract minimum.Meldrum wanted to know the reason for this and statedhe was going to see Gochis and Brannock to find outwhy. While Faulkner denied generally that he had had' Parks did not testify, and Faulkner, when asked if Meldrum wasactive on behalf of the Union prior to becoming a journeyman, testifiedthat he was not active "in the sense of causing trouble."656 REPUBLIC DIE & TOOL COMPANYany conversations with Meldrum, as to why he wasbeing paid the contract rate, he admitted that he toldMeldrum that the older diemakers considered him a trou-blemaker and an agitator. Faulkner denied flatly that heever advised Meldrum to withdraw from his office in theUnion, or that he had any conversation with Meldrumabout blacklisting. He did tell Meldrum that a job shopcould not compete with the Big 3's wages and benefits,and that, if he himself could get better benefits at anotherjob, he would do so. The last day worked by Faulknerfor the Respondent was July 28. He went on his vacationthereafter, and during the August strike had secured em-ployment as a journeyman diemaker with the FordMotor Company, which was still his employer at thetime of the hearing. He was also a member of the UAWat the time of the hearing.Brunk testified that he had several conversations withFaulkner while Meldrum was still an apprentice, andFaulkner had stated that Meldrum was a good, reliableworker. He also testified that he talked to Faulkner afterMeldrum became a journeyman, and asked him whyMeldrum was being paid less than some other former ap-prentices, and Faulkner replied that "you and I bothknow why he is not getting it."2. The Company's explanation for Meldrum's rateof payGochis testified that he and Tackaberry customarily"looked at" apprentices a month to 6 weeks before theirgraduation,8to determine if they should be paid the jour-neyman's rate prior to graduation, and also if they shouldreceive a rate higher than the rate set forth in the con-tract. The higher rates are paid so as to encourage themore skilled diemakers to stay in the employ of the Re-spondent, and not to go and look for employment in an-other die shop. In early May, Gochis and Tackaberrydiscussed Meldrum's capabilities. Thereafter, they decid-ed not to pay him the journeyman's rate prior to gradua-tion, nor to pay him more than the contract minimum.Gochis testified that he did not recall looking over Mel-drum's job evaluation forms at this time, but admittedthat he would have seen them previously, as all cameacross his desk for initialing.9Tackaberry, who was the assistant plant manager atthis time, testified that he supervised Meldrum from Feb-ruary through most of May. He stated that the quality ofMeldrum's work was average and the quantity was onthe low end of the scale. In May, he and Gochis decidedthat Meldrum would receive the contract minimum rateat the completion of his apprenticeship, as they felt thathis value to the Company was no greater than the mini-> Virtually all witnesses used the term graduation to mean the date ofthe completion of the apprenticeship. There was no graduation exerciseas is customary in the academic worldg An evaluation form is a preprinted form that contains 10 classifica-tion headings, each of which is to be graded with marks of 0 to 10. Theclassifications are attendance, dependability, altitude, initiative, interest.cooperation, safety, adaptability, quality, and quantity The shop foremanrates each apprentice at various intervals of hourly time periods, includ-ing every 1000 hours. starting at 900 hours of service, to the completionof the course After the foreman rates the apprentice with a total pointevaluation, Arnold Nlinard. the shop superintendent. Gochis. and Tacka-berry initial and date each form to shosw they have reviewed it.mum rate. Tackaberry did not inspect Meldrum's evalua-tion forms at this time, although he admitted that he wasaware of them, and that they were considered in deter-mining what rate Meldrum should receive at the comple-tion of his apprenticeship. Tackaberry stated that marksfrom 75 to 84 would be average and above that wouldbe good.Numerous evaluation forms for Meldrum and fiveother apprentices were received into evidence. (Jt. Exhs.I thru 6.) The most current five reports, for the appren-tices who completed their courses in 1978, show the fol-lowing ratings:Meldrum74798677l07878.8Price897973809082.2Sanfilippo 'rbaniak908082769083.6949685758186.2A few rating sheets were also supplied for Manganelloand Sliwa who completed their courses in 1977. Thesesheets show Manganello to have had a 56.5 average, andSliwa to have had a 73.67 average.3. Union activities in Julya. Meldrum 'S July 3 conference with BrannockMeldrum testified that around July 1, after approach-ing Brannock in the shop about his wage rate, he was in-vited into the vice president's office for a lengthy con-versation. When Meldrum asked why he was paid thecontract minimum he was told it was because of his badattitude, that he was unhappy with the Company, andsince they did not want any employee who was un-happy, he was paid that rate so that he would leave.Brannock then brought up the contract, and stated thatthe Company could not afford Meldrum's proposals, asthe Company was not on its feet from the previous yearlong strike. At this point, Brannock called Bobbie Hous-ton, who Meldrum characterized as the office manager,who brought in a booklet of computer data and then left.Brannock then pointed out from these records that theCompany was over on its estimates on jobs. Meldrumwas then told he was influential in the shop, and couldpersuade a lot of shop people to be more reasonable.Brannock then read Meldrum an 18-line poem entitled,"The Builder," which was kept under the glass on hisdesk. Meldrum described the poem as one that comparespeople who build things up with people who tear thingsdown. Brannock then classified himself and the Compa-"' Meldrum's evaluation report dated 10-11-77 shows a Iotal grade of69 This is an obviious error as it shows that the foreman who made thereport did rate Meldrum in the safety and safe practices classification h,circling "wears correct safety apparel-uses correct tools" Although thisobservation carries an eight or nine point rating. he freman did notcircle either eight or nine I have added 8 points to the fiireman's totalscore of 69. hlch makes Meldrum's actual aerage for this report 77657 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDny as builders, and Meldrum as a wrecker. He also re-ferred to Meldrum as the bad apple in the bunch.Brannock then went to lunch, and, upon his return tothe plant, Meldrum and Brannock renewed their confer-ence for an hour and a half. When Brannock again saidMeldrum's rate of pay was because of his attitude, Mel-drum testified as follows:Well I said that my rate of pay could not bebased on the fact that myself and the Company haddifferent views and he said well, if we gave you themoney, would you have the Company's view, and Isaid well, no, I couldn't compromise my position,my principles, and he said well, had youconsider[ed] a foreman's job or a management posi-tion, excuse me, and I said no, I hadn't given itmuch thought, but it would have to be under thesame conditions.On cross-examination Meldrum admitted that all Bran-nock had said about a management position was, had heconsidered a management position, and that was the sumand substance of the entire conversation concerning amanagement position with the Company. Meldrum wasalso asked on cross-examination if Brannock at anytimestated to him that he would make Meldrum's life moremiserable out in the plant floor in one way or anotherbecause of his union activities. Meldrum replied, "Notthat I recall, no."The parties then returned to discussing the contract,and Brannock told Meldrum that his political views inthe shop had an effect on his rate of pay. As the conver-sation ended, Meldrum told the vice president he wasgoing to take action to remedy this discrimination.According to Brannock, when Meldrum came into hisoffice, he had called to Lola Ness, the accounting clerk,to secure Meldrum's rate. I After telling Meldrum whathis rate was, Brannock told him that the record spokefor itself, that his productivity, quality, quantity, knowl-edge, ability to get along with others, attitude, and at-tendance were all factors in settling the rate. Meldrumsaid he was dissatisfied, and inferred he would be leavingthe Company. Meldrum then asked him if he went to an-other employer what kind of a recommendation wouldhe receive, and Brannock told him that he saw no reasonwhy he should not receive a good recommendation.Brannock further testified that he did not recall any dis-cussion with Meldrum about union activities or any dis-cussion about a possible management position for Mel-drum. Brannock admitted that he read the poem to Mel-drum, and told him that it spoke for itself. He also ad-mitted that he had heard from Parks, Faulkner, Tacka-berry, and Gochis that Meldrum was a complainig typeof person who complained about lots of things.The General Counsel produced no evidence as to theallegation in paragraph 4(d) of the complaint that Re-spondent promised to promote Meldrum to a manage-ment position, other than Meldrum's weak statement that' Brannock testified that Barbara Houston was not present as she wason a vacation during this week. but no company records were producedin support of this contention Because of Brannock's familiarity with theoffice personnel, I credit Brannock.Brannock asked him if he had considered a managementposition, to which he responded no. This ambiguousstatement does not rise to a violation of Section 8(a)(l)and I shall recommend that that misallegation of thecomplaint be dismissed. I shall also recommend thatparagraph 9(c) of the complaint be dismissed as the Gen-eral Counsel produced no evidence that Brannock threat-ened to make Meldrum's terms and conditions of em-ployment more onerous because of his union activities.b. The July 5 conferenceOn July 5, Meldrum was called into the plant officefor a conference about his pay rate, requested by himthrough Chief Steward March. Present were Gochis,Tackaberry, and March. Meldrum testified that he toldthem that Brannock had informed him that it was hisunion attitude that was really behind his rate of pay.Gochis then told Meldrum that he received the minimumbecause of his value to the Company, and that they paidhim that rate, because they wanted him to leave theCompany. When Tackaberry started to discuss the con-tract, Meldrum refused, ending the meeting.Gochis testified that he told Meldrum that the bottomline as to granting a wage rate is productivity, and thathe had not shown the productivity, aggressiveness, andinitiative to receive a rate above the contract minimum.Gochis denied that there was any discussion on Mel-drum's union committeeman status, and denied that therewas any discussion concerning Meldrum leaving theCompany. March recalled that Meldrum asked if failureto receive a raise was due to his union activities, and thatthe plant managers said it was not. He also denied thatthere were any statements, to his knowledge, about anydesire by the Company to have Meldrum leave itsemploy.March, an employee with 28 years of seniority withthe Company, of which 16 years were as a union official,when asked if he could cite any instance where the Com-pany had discriminated against a union committeemen,replied that there were "Not very many."c. Meldrum s grievanceOn July 20, Meldrum filed a written grievance abouthis pay rate. Respondent's Exhibit 3. At a subsequentdate the parties met in accordance with the third step ofthe grievance procedure. Joseph Danz, the businessagent of Local 157, who had been representing Respond-ent's employees since 1957, was present as chief unionspokesman. Danz testified that Gochis and either Tacka-berry or Faulkner were initially present for the Compa-ny. Gochis stated that the Company had denied thegrievance because, under the contract, all the Companywas required to do was to pay the minimum rate whenan apprentice became a journeyman diemaker. Brannockthen entered, and Danz testified as follows:The union had been arguing that the company'scharges of attitude and non-performance were notso. Mr. Brannock came in and said yes, it was hisattitude and he either did not understand or just658 REfPUBLIC DIE & TOOL COMPANY didn't care about the company's problems in a com-petitive industry.He finally said and capped his comments with ifhe expects to get the kind of money that he is seek-ing, he should go get himself a job elscu here. 12This testimony was uncontradicted.d. The July 21 bargaining sessionMeldrum testified that "in early July" he attended anegotiation meeting with the total Union bargainingcommittee.3The Company, represented by Brannock,Gochis and Tackaberry, presented its final proposal tothe Union committee.'4Five members of the committeestated that they were in favor of recommending the pro-posed contract, one stated he could live with it, whileMeldrum stated that he was totally opposed to it. Bran-nock admitted that the majority of the Union committeewanted to accept the Company's proposal, but that Mel-drum was a negative vote and spoke against acceptingthe proposal.4. The spotting press assignmentOn Tuesday, November 14, Meldrum, now the chiefsteward by virtue of the September election, togetherwith committeemen Brunk and Ken Phillips, met withTackaberry and Gochis over several grievances. Alsopresent for the Company as admitted by Tackaberry, andacting as its chief spokesman, was William E. Stirton'5who had not previously met Meldrum. The final issuediscussed by the parties involved a training program thatthe Company wanted to establish for a new classificationof employees, called tryout trainees. These employeeswould be doing mostly grinding and barbering in thetryout area on dies, conceded by Gochis to be the mostundesirable work of a diemaker. Meldrum opposed thecreation of this program, as he contended that the workto be done therein was diemaker's work, and that Stirtonwas taking part of the diemaker's job away.At the end of the meeting, when Meldrum insistedagain that it was the diemaker's work, Stirton testifiedthat he told Tackaberry and Gochis, "I said well, fine,assign it to him then if that's his work," and that "afterhe [has] done it a couple of days, he would get more en-thusiastic for the program because he won't like thatkind of work much." According to Tackaberry, afterMeldrum kept insisting that this was diemaker's work,Stirton turned to him and said "if he wants that kind ofwork, you should give it to him."Meldrum had been working for Red Levangie in dieconstruction for several weeks prior to this meeting, andhad moved his toolbox and union files to that area,having been told by Levangie and Minard that he would12 The grievance was denied by the Company, and no fourth step wassought by the Union, as the bargaining agreement specifically providesihai an arbitrator had no power to hear or determine any issue nsoll ngwage rates3 This date was established as July 21 by all other witnesses4 Meldrum had admittedly nt been at previous negotiating sssions,.at which Danz had been present with the bargaining cornniteelb Sirton was the managing director of the Detroit Tooling Asocti-ationbe working there permanently. ;He continued to workin die construction for the balance of that week. OnFriday, November 17, Meldrum volunteered to work onSunday, November 19. When he reported for work onSunday, he was not assigned to his regular work area,but was assigned by Russ Parks to a spotting press in thedraw die area, and worked there all day on job 3,700.l'On the following day, Monday, when Meldrum cameinto work, he went to his toolbox in die construction,only to be told by Minard that he would be working inthe back area for Sohoza. Meldrum then went back andwas placed in the same spotting press job. He continuedto spot on job 3,700 for the next 7 working days in No-vember, and then spotted on December I and 2 on a dif-ferent job. On December 3, he was transferred to otherduties.Gochis testified that it is Company procedure onFriday to assign the jobs for those employees who vol-unteer to work on the following Sunday. Thus, on No-vember 17, on finding that Meldrum had volunteered towork on Sunday, he decided that Meldrum should workin the draw die area on that day, and that he would dospotting work that day. According to Gochis. it wasSohoza on Monday, November 20, who decided thatMeldrum would continue to do spotting work.'5Shop Superintendant Minard testified that he wasgoing to transfer Meldrum to the draw die area onMonday, November 20, "to fill a void." However, whenMeldrum volunteered to work Sunday, he consultedwith Gochis:I told him that we had a spot that we had to fillin down in that area and that by taking Mr. Mel-drum down there, I could spare him the best of allin the area that he was in and since he was going tobe working down there come Monday anyway, Iwould start him out on the job on Sunday.When asked who made the decision that Meldrumwould actually do spotting work on Sunday, Minard re-plied, "I would say the construction foreman, Mr.Sohoza." When asked if he knew if the job Meldrum hadbeen working on, at the time of his transfer to spottingwork had been completed prior to that transfer, Minardadmitted that he did not know.C. Donald CalvinCalvin was originally employed by Respondent as ajourneyman diemaker on January 3, 1977. On the follow-ing July 8 he was discharged, having received threewritten warnings, all for absenteeism. He filed a griev-ance over his discharge, pursuant to the terms of the col-lective-bargaining agreement between Local 157 and Re-spondent, and it proceeded to a formal arbitration hear-ing. On May 10, 1978, the arbitrator issued his award, re-:I ]hi, as uncontraidicted by Minard, and evangie did not testifyy t'arks had ot attended the November 14 meeting with Stirion. and"as filling in ftr Ernie Shoa, Ithe regular foreman for that area Parkshad been a comnilteenian prior to becoming a foreman in 1976h He asnot called as a witness.1 Sohoza did not testify659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstating Calvin with backpay.19Shortly after the issu-ance of the arbitration award, Brannock telephonedDanz to discuss a possible settlement of Calvin's case.Danz testified as to the subsequent meeting of the partiesat the Company's office, without contradiction. After theparties were unable to agree on a settlement, JohnLasko, the president of the Company, told Danz thatwhat he was doing was all wrong, and then told him"Well, I am going to tell you one thing, Mr. Calvin isnever going to work here." Calvin was, in fact, reinstat-ed on May 22, and on the same day the Company filedsuit in the United States District Court for the EasternDistrict of Michigan to have the arbitrator's decision va-cated.'20I. The June 3 warningUpon Calvin's return to the plant, he was assigned towork for Frank Houghly, who was the foreman of dieconstruction. Houghly had been an employee of the Re-spondent for 23 years, 13 of which had been as amember of Local 157. Calvin had worked for Houghlyin the first months of 1977, and Houghly had at that timewanted to discharge him for poor work performance.Upon Calvin's return, Houghly told Calvin that he ex-pected Calvin to do a good job, and they would let by-gones be bygones.Calvin testified that on June 3, prior to lunch, hetalked to Brunk, the toolcrib attendant, about lunch.When the 5-minute warning whistle sounded, he did notpunch out his timecard, but went to the parking lot, gotin Brunk's car, and together they drove away. Tacka-berry had seen them leave without punching out, and, ontheir return, issued identical warnings to both employees.Tackaberry testified that the reason for this rule, onpunching out, was that, if an employee leaves the prem-ises and is injured while still on the clock, the Companyis responsible for workmen's compensation benefits forany such injuries. Although Brunk testified that he hadgone out "quite frequently" over the years withoutpunching out, and had not been written up, he admittedthat he did not file a grievance concerning his repri-mand, because an employee is required to punch outbefore leaving the plant and "I got caught."2'2. The June 12 warningOn June 12, Calvin was operating a saw when he sawthat it had commenced to rain. He ran out on the park-ing lot a distance of about 100 yards, and rolled his carwindows up. He testified that he saw several others em-ployees run out ahead of him, but he did not know theirnames. Five or 10 minutes after he came back into theplant, Houghly gave him a written warning notice fordisregarding shop rule 7, leaving the plant during work-ing hours without permission. Houghly testified thatTackaberry had called him, and inquired if he had given19 Danz testified credibly that this was the only grievance he knew ofthat the Union had won, which involved backpay of more than I or 2weeks.z0 As of the date of this hearing, no verdict had been rendered by theFederal court21 During the previous year, one other employee had received a warn-ing for failure to ring out when leaving the premises at lunchtime.Calvin permission to go outside, and when he repliedthat he had not, Tackaberry told him to give him awarning.22Brunk, who testified that he saw Calvin go out, statedthat he saw several other employees also go out, but hedid not know if they used the same door, nor did heknow their names. Brunk, when asked if he had gone outand closed his car windows, replied vaguely, "Oh, onceor twice a year. I imagine if such an occasion arose, if Ineeded to go out there and roll the windows up." Healso testified that he would ask a foreman for permissionif a foreman was "handy."James Soraruf, a diemaker with 19 years of employ-ment at Respondent's plant, was called as a witness byboth the General Counsel, and Respondent. For theGeneral Counsel he testified as to his practice on rollingthe windows of his vehicle up when it rains in thesummer time.21 Soraruf testified that in the summer timehe leaves the windows of his van down and, if he sees astorm coming, he rushes out and rolls the van's windowsup. If his foreman is right there, he asks for permission toleave. Soraruf estimated that he did this several times inthe summer of 1978, and he has never been warnedabout doing so. He also admitted that possibly no fore-man saw him run out, and roll his car's windows up.Prior to the issuance of this warning to Calvin, no em-ployee had received a written warning for leaving theplant during working hours without permission, in theprevious year.3. The June 14 warningOn June 14, Houghly gave Calvin a written warningwhich read, "Work performance unsatisfactory, lack ofaccomplishment." Calvin admitted receiving the warningbut was vague about what work it referred to. At first,on both direct and cross, he testified that he received itafter working on a pad, the shape of a front fender, thathe was putting in a die shoe. Later, he recalled that itinvolved a bumper, and that he had worked on it for 7hours without finishing it.Houghly testified that a bumper die had been returnedto him for changes. The rework involved four pieces ofsteel, two of which were 11 inches long, and the othertwo, 19 inches long. Because the two pieces already hadmuch welding on them, the work required to be done oneach of the four pieces was about the same. Houghly as-signed the piece to Calvin that had been started on thenightshift, gave the second piece to Ivan Dinsmore, whohe described as legally blind, and the third and fourthpieces to Tony Klarich. At the end of 5 hours Klarichhad completed his two pieces, and Dinsmore had com-pleted his one.24At the end of the day Calvin had "nowhere near finished" his piece, so Houghly issued himthe warning.2 Part of the collective-bargaining agreement is a list of violationscaptioned "Shop Rules and Regulations." Rule 7 thereof reads, "Leavingthe plant during working hours without permission. (Reprimand to fourweeks)."z2 For the Respondent he testified as to his practice, and other die-makers' practice, in the wearing of safety glasses when grinding24 Neither Klarich nor Dinsmore testified.660 REPUBLIC DIE & TOOL COMPANY4. The July 27 warningOn the morning of July 27, Houghly gave Calvin asecond warning notice which read "Work performanceunsatisfactory, lack of accomplishment, 3 days off, July28, 29, 31." Calvin testified that on July 25 he was drill-ing and tapping holes with one of the Company's twoportable hydraulic lamnia drills, on two cast iron objects.Calvin testified that the reverse was not working on hislamnia drill, and when he reported this to Houghly, hewas told to take it to the repair room. Late that after-noon he received a lamnia drill from repair, and drilledtwo holes and tapped one. The next day he worked onthe same job, drilling and tapping holes, and the drillcontinued to break taps. Calvin admits that Houghlyshowed him that an apprentice in a similar job haddrilled 50 holes. However, Calvin also pointed out, to hisforeman, that the apprentice had not tapped the holes.25Houghly admitted that, after Calvin started drilling theholes, he had trouble with the drill, as it would not re-verse properly, and he told Calvin to take it to mainte-nance and get the other one, which had been in for re-pairs. On the next day, Calvin started on the same joband again complained that the magnet on the drill wasbad, and he continued to complain about breaking taps.During that day Calvin drilled and tapped 19 holes. Onthe following morning he had drilled and tapped sevenholes as of 11:30 a.m., when he called the foreman overto tell him of his troubles with the drill. Houghly thentold him he had the simplest job in the shop, and showedhim a job where an apprentice had drilled 82 holes withthe same drill on the day prior to Calvin's first use of thedrill. When Houghly asked for an explanation for hispoor performance, Calvin's only explanation was that hismind was on his debts as the Company owed him somuch money. Houghly then wrote up the warning ticket,and Calvin proceeded to drill the remaining nine holes in45 minutes. On the next day, Houghly assigned diemaker Lorraine to operate this drill to check on its per-formance. Lorraine drilled 154 holes in 10 hours and re-ported breaking two taps.Lorraine and Walter Markowski, another diemaker,were called by the General Counsel as to their use of thelamnia drill. Lorraine testified that he used it for about 7hours, and that he knew he drilled and tapped a "bunch"of holes, while breaking five taps. Markowski testifiedthat he used it both before and after Calvin used it, andhe had trouble with the magnet both times. He broke"maybe" two taps before Calvin used it, and one tapafter Calvin used it, as he would go "real slow" with it.5. The June 5 merit wage increaseOn June 5, most of the employees of the Respondentreceived a merit wage increase. Calvin did not receivean increase.Brannock testified that the Company had a programfor merit increases for its employees excluding appren-tices that operated on a quarterly basis. In early April, a2s Tapping is much more difficult than drilling. The lap threads thehole that has been drilled b the drill. Taps will break off in the hole. ifthe tap goes in too deeply so as to "hotlom out" at the end of the drilledhole. I is then very time consuming to extract the tap.clerical employee typed up a set of employee ratingcards for all such employees from an April 5 senioritylist. The cards were then sent to the appropriate supervi-sors for their rating of these employees. The foremen fin-ished these evaluations in April and then returned themto the plant superintendent. The plant manager also re-viewed them, and they were finally in Brannock's officein the first part of May. Brannock then reviewed allthese evaluations with the day and night superintendents,and thereupon agreed on merit increases ranging from 0to 50 cents per hour, with the average being a 20-centincrease. Respondent's Exhibit 10 is a typed "QuarterlySenior Listing," dated 5-17-78, of all Company employ-ees, and has written in beside each employee's name, themerit increase granted to him.6. The August 23 wage increaseOn June 21 the union bargaining committee, togetherwith Danz, had its first bargaining session with the Com-pany for a new collective-bargaining agreement.26OnJuly 21 the Company submitted its formal proposal tothe Union. (G.C. Exh. 26.) It provided that all of itsskilled employees, who received a productivity increaseon June 5, would be granted a 27-cent-an-hour increaseeffective July 31. Calvin and a small number of otheremployees would thereby be excluded from receivingthis increase. Danz received the proposal on July 24, andit was his understanding that Calvin and another employ-ee, J. H. Burris, would not receive the increase. Danzknew that the Company's Federal court case on Calvinwas pending, and Burris was involved in a -day penaltygrievance. Because of the language already contained inthe 1975 agreement as to grievances, Respondent's 1978proposal, if accepted, would have the effect of with-drawing both of these grievances.On August 3 the parties met with a Federal Mediator,and Danz stated various reasons why the July 21 propos-al had been rejected by the Union, one of which wasthat Calvin and Burris would not receive the 27-cent in-crease. The Company then agreed that Burris would getthe increase, but advised the Union that Lasko would inno way approve of Calvin getting the increase. TheUnion struck the Respondent on August 10.On August 17 the Company submitted a "final con-tract," which provided that all seniority and nonseniorityskilled employees receive a 27-cent hourly increase "Ex-cluding Calvin, involved in Federal Court." On August21, Danz phoned the Company attorney and informedhim that, if he would include Calvin in the increase, in-stitute a dental plan, and grant a February merit increase,he would recommend an acceptance of the proposal. Onthe following day, Respondent's counsel telephoned himand advised that the Company could implement thedental plan, and give some relief on the February in-crease. However, as to Calvin, Danz was informed thatLasko had "chewed his ass out" for even talking to himabout Calvin, and there would be no wage increase forhim. By a letter dated August 23, Company counsel in-.6 The facts reported in this section ".ere provided by Danz and areuncontradlcled and creditedh61 DE.CISIONS OF NATIONAL LABOR RELATIONS BOARDformed Danz that the February merit increase was ac-ceptable, that a dental plan would be instituted, but againrefused to agree to Calvin receiving the 27-cent increase.stating that "The Company will abide by and implementthe ruling of the Court in the Calvin case and will notappeal such decision further."Shortly thereafter, the members of the Union acceptedthe Employer's proposal, and the strike ended. Danz,however, refused to sign the agreement, as Calvin hadnot been included in the first hourly raise. Calvin re-turned to work with the other employees after the strikeended, but, unlike these employees, he was not paid thefirst year increase. The Union continued to work underthe unsigned company proposal. In December the Unionvoted to strike because the Company had instituted twonew job classifications, and also because there was nosigned agreement. When the Union offered to sign theagreement if Calvin was paid the 27-cent increase, theCompany agreed. In January 1980, Calvin, having beendischarged in November, was paid the first year increase.The Union then signed the agreement, and both partieswithdrew charges each had filed against the other at theNational Labor Relations Board.7. The August 29 warningOn August 29 Calvin received a second written warn-ing with 3 days off, for disregarding shop rule 7, andleaving the plant during working hours without permis-sion. Calvin testified that he was scheduled to work 9hours but he left after 8, at 3:30 p.m., to go to the unionoffice to pick up his strike check. He admitted that hedid not tell his foreman that he was leaving, as he didnot see him before leaving the plant. When he arrived atthe union hall, he saw that at least 10 other employees ofthe Respondent were also there. One of these employees,whose name he did not know, had told him that he hadnot asked for permission to go to the hall, but he had noknowledge if the other men had requested permission.Houghly testified that Calvin was scheduled to work10 hours on August 27, and he went looking for himafter 3:30 p.m. and could not find him. When he ques-tioned Calvin the next day, Calvin did not mention thathe had gone to the union hall. Calvin filed a grievanceon this warning, and on September 5, Danz attended agrievance meeting concerning it. At the end of the meet-ing, Danz withdrew the grievance on behalf of theUnion.8. The October 27 warningOn October 27, Houghly issued Calvin a warningnotice which stated "Work Performance Unsatisfactory,Lack of Accomplishment-I week off to be scheduled atthe convenience of the Company." Calvin testified thathe was given the job of fitting some small steel sectionsinto a bumper die. He admitted to having trouble withone of the sections as it did not line up properly, and he"had to regrind a couple of times." On cross-examina-tion, Calvin admitted that he was not constructing a newproduct, but was refitting something that had alreadybeen built. He also admitted that apprentices frequentlydid this type work.According to Houghly, the pieces assigned to Calvinhad already been fitted in the die in soft state, had beenheat treated, and then were to be refitted and mounted inthe die. At the end of the day Calvin had mounted foursections, with quite a few remaining to be fitted. Hough-ly further testified that Calvin's performance was "verypoor," and that he told Calvin before writing him up,"Don, you done it to me again."9. The November 21 suspension and dischargeCalvin's version was as follows. On November 20, aMonday, he was grinding in a cavity on a piece of Amcobronze in a die post, and was wearing safety glasses withside shields.27Houghly and Meldrum walked up to him,and the foreman told him that, first of all, he was notgoing to write him up, but he wanted the steward to bea witness to what he was telling him. Houghly then toldCalvin that he should take care of his eyes, and thatwhen he grinds in a cavity, and, in particular on bronze,he should wear goggles or a face shield. Calvin thenwent and got goggles and put them on.28Later that day,Calvin was grinding steel in the open while wearingsafety glasses, when Meldrum came up to him and asked"how come you don't have the goggles on." Meldrumthen told him not to "hit-pic," so he went and got gog-gles and put them on.On the next day while grinding on a post, Calvin testi-fied that he wore goggles all day except for about a 5-minute period, from 3 p.m. to 3:05 p.m. At the end of the5-minute period, Houghly and Meldrum approachedCalvin who was wearing the goggles around his neck,and when Houghly stated that Calvin was deliberatelynot wearing the goggles, Calvin denied this, stating hehad just forgotten about it. When Houghly told him thathe had told Calvin a hundred times about eye protectionsince he had returned to work, Calvin admitted that heshook his head in agreement. When asked at the hearinghow many times Houghly had actually told him, hestated, "approximately ten times." Later that afternoon,Houghly gave Calvin a warning notice which read "In-subordination failure to observe safety rules after repeat-ed warnings by myself and shop steward." On the nextday he was discharged by Tackaberry. Calvin stated thathe did not know of any plant rule that required thewearing of safety glasses, that he wore them just as ageneral safety practice in the industry. He also testifiedthat he did not recall seeing, near the employee's en-trance, a large yellow and black sign which read thatsafety glasses must be worn beyond that point.Houghly testified that on November 20 he saw Calvingrinding on the die without adequate eye protection, ashe was only wearing safety glasses. After talking it overwith Tackaberry, he went and asked Meldrum to comewith him to Calvin's work place as a witness to what he2 Safety glasses (Resp. Eh. 18), are i size and appearance similar toregular reading glasses, but have side shields, which are small, clear plas-tic pieces fixed to the side temples of the glassesz2 Goggles fit snuggly to the forehead, around the eyes and o ver thenose. as well as the cheeks (Resp Exh. 19). A face shield is similar in sizeand shape to a welder's helnet, and rests on the user's head. with a plas-tic shield Ihat completely covers the face, and extends downi below theuser's chin (Resp ltxh 20)662 REPUBLIC DIE & TOOL COMPANYwas going to say. The foreman proceeded to "read Donout the best I knew how" telling him that he was ahazard to himself. Calvin said he forgot. Houghly thentold him three times that, the next time he saw Calvingrinding without a face shield or goggles, he would bereprimanded. Houghly claimed that in his department therule is that a diemaker wear a face shield or goggleswhile he is grinding.Later that day, Houghly again saw Calvin grindingwithout goggles or a face shield. He then went to Mel-drum and talked to him, and this time Meldrum wentand talked to Calvin. Calvin then wore the face shield orgoggles the rest of the day.On the following day, Houghly watched Calvin atvarious times, and he observed that Calvin was wearinggoggles while grinding. At 3 p.m. he saw Calvin startgrinding, with his goggles worn loosely around his neckunder his chin, with safety glasses over his eyes. Hough-ly then went and got Meldrum, and they talked toCalvin. Houghly reminded him that he had told himthree times before about using goggles. and Calvin re-plied that he had forgotten. Houghly then went to Tack-aberry and told him that Calvin should be discharged.Houghly testified that he had told Calvin from 50 to 100times to wear safety goggles or a shield while grinding.Meldrum admitted that Houghly showed him on No-vember 20 that Calvin was grinding in a cavity, withoutwearing goggles, and that Houghly told Calvin to putthe goggles on, as he was a danger to himself. Also, thatlater in the afternoon, Houghly asked him to go toCalvin and ask him to wear goggles. Meldrum then toldCalvin that it was not a good time to stir up trouble, andthat he should wear the goggles. Calvin replied that hewas not in the habit of wearing them, and that he forgot.Meldrum also admitted that, on the afternoon of the nextday, Houghly showed him that Calvin was grindingwithout safety goggles and that Calvin agreed that hehad been told by his foreman 50 or a 100 times to wearsafety goggles. According to Meldrum, the general prac-tice of journeymen, when grinding in a cavity, was towear goggles or a face shield. However, few diemakers,if any, when grinding in the open would wear a shield orgoggles. Meldrum readily admitted that at the employeeentrance there was a large yellow and black sign whichread that safety glasses must be worn beyond thatpoint. 29Two diemakers were called by the General Counsel totestify concerning safety glasses, goggles, shields, andgrinding rules and procedures. Robert Lorraine, whoworked under Houghly, testified that, if he was doingwork with up to a quarter-inch drill, he would just wearsafety glasses, but over that, and on Amco bronze, hewould use goggles or a shield. In the 5 months heworked under Houghly, he was told once to wear gog-gles. In this instance, Houghly came up to Lorraine andhanded him a carbide burr, and goggles. Walter Mar-kowski, who worked under Houghly for over months,testified that he would wear a face shield or goggles ifhe was using a three-eighth inch grinder or over, as he9 Brunk estified that he also had seen this sign, and that II had beenthere fr "quite .a l hl "considered this to be heavy grinding. He was never toldby Houghly to wear a shield or goggles during the timeHoughly swas his foreman. Markowski readily admittedthat, when he was hired 2 years previously, he had beengiven safety glasses and told to wear them. Then, afterCalvin was suspended, Markowski was transferred toRuss Parks' department. and, at this time, he was told byParks to wear goggles or a face shield. Parks had a list,apparently of all employees in his department, andchecked off each employee's name, as he instructed himto wear the goggles or a shield. James Soraruf, a witnesswho was called by both parties, and who had workedfor the Respondent for 19 years, testified that he wears ashield over safety glasses when he grinds in die tryoutmost of the time. He also testified that, most of the time,the other diemakers in tryout wear shields, and that theirforeman had told them to wear a shield when grinding.Tackaberry testified that Houghly consulted with himon both November 20 and 21 about his problems withCalvin over goggles, telling him that Calvin was being"plain defiant." It had been Tackaberry's idea to haveHoughly take Meldrum with him to talk to Calvin. Onthe morning of November 22, Tackaberry sat down withHoughly and reviewed Calvin's whole record since hisreturn on May 22, "not only about the goggles, butabout poor work performances, leaving early, and leav-ing at lunch time without permission." Tackaberry wasconvinced that Calvin was defying authority, and hethen wrote out the discharge letter.D. CredibilityAs is evident from the record, the credibility issues inthis case, particularly as to the Meldrum incidents, are ofthe sharpest nature, and not easily resolved. Meldrumwas an evasive, shifty witness who tried to fit dates ofevents so as to help his cause, and I do not generallycredit his testimony. The record is clear that he was ap-pointed an alternate committeeman on June 3, and not inMarch as he testified, and that the first negotiation meet-ing he attended in 1978, was on July 21, and not in earlyJuly. Calvin was an argumentative, lethargic witness, buthis testimony, as to the incidents causing the seven writ-ten warnings he received, is largely uncontradicted and Icredit it. The remaining witnesses presented by the Gen-eral Counsel, with the exception of Brunk and Phillips,impressed me as sincere, conscientious, hardworking die-makers telling the truth as best they could recollect it.Also, these men testified against Respondent while still inits employ, further supporting their credibility. Brunkwas a most evasive witness, who could not rememberdates or events, and was obviously biased in his supportof Meldrum. An example is his testimony that he sawMeldrum spotting in the rack the next morning after thenegotiations session with Stirton. Meldrum himself testi-fied that he started spotting on a Sunday, which was the5th day after that meeting. I do not credit Brunk's testi-mony. Danz, the veteran union agent, was the most im-pressive witness, testifying without hesitation or equivo-cation, without fear or favor. and I credit him complete-ly.663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's witnesses Brannock, Tackaberry, Gochis,Minard, and Houghly were supervisors of the Company,and did not impress me as witnesses in whose testimonyI could have confidence as to its accuracy and reliability.Rather, I received the strong impression that they wereadvocates, trying to furnish answers that helped theircause, rather than trying to state the facts as they actual-ly remembered them. Former Foreman Faulkner, andMarch, impressed me, in the same manner as the die-makers provided by the General Counsel, as men whotestified simply and directly, and I credit their testimony.E. Analysis and Conclusions as to Meldrunm1. The merit increaseWhile the complaints allege numerous violations ofSection 8(a)(1) and (3) by Respondent in its treatment ofMeldrum, the most substantive is did the Company estab-lish Meldrum's hourly wage rate at the contractual mini-mum when he became a journeyman, because of his mili-tant union attitude, and activity as an alternate commit-teeman. Relying on the record as a whole, and particu-larly the testimony of Danz, Faulkner, March, and Bran-nock, I find that this must be answered in the affirma-tive, and was because of his militant union attitude.The record is uncontradicted that, in January 1978,Meldrum proposed to the other employees that theUnion should regain, in the coming negotiations, the1971 favorable provisions it had given up, when it signedthe 1975 "take-away" agreement. It is a reasonable infer-ence to draw that this antagonistic attitude reached theears of management, through the chain of employees andthe 17 shop supervisors. March, a far more seasoned andexperienced steward than Meldrum, and a political oppo-nent of Meldrum, admitted that in early 1978 he stated attimes that Meldrum went "overboard" in seeking to en-force the contract. Faulkner, who at the time of testify-ing was a rank-and-file employee and a UAW member,had told Meldrum that the old time diemakers consid-ered him to be a troublemaker and an agitator. Brannockadmitted that when he had the July I conference withMeldrum he had heard that Meldrum was a complainingtype of a person, a very negative type person, who was"not just negative towards his work at Republic, but hewas negative on many other things." Obviously, Bran-nock equated Meldrum's militant attitude on enforcingthe existing contract, and in seeking to recoup all bene-fits lost in the 1975 agreement, as complaining andagainst the welfare of the Company. Undoubtedly theCompany had been through a traumatic experience inthe 10- to l1-month long strike in 1975, and understand-ably wanted to avoid it in the up coming 1978 negotia-tions. Meldrum was, in the vice president's eyes, thetroublemaker, the agitator, who was endangering theCompany's financial stability, and certainly not one to berewarded by paying him a wage above the bottom lineamount required by the agreement, when he completedhis apprenticeship. Brannock clearly showed his opinionof Meldrum when he read to him at their July confer-ence the poem, "The Builder," and told him that it spokefor itself. It certainly does. A fair reading of that poemshows that Brannock equated Meldrum's union militancywith being a wrecker who was trying to tear the Compa-ny down.-0Finally, there is Danz' credited and uncontradicted tes-timony as to what Brannock said at the grievance meet-ing concerning Meldrum's wage complaint. Here, Bran-nock said that the reason Meldrum only received thecontract minimum was because of his "attitude," and thatMeldrum "did not understand or just didn't care aboutthe Company's problems in a competitive Industry." Theobvious attitude Brannock was referring to was his mili-tant union attitude about enforcing the existing agree-ment, and securing, in the new agreement, benefits lost in1975, without regard to the well being of the Company.Although Gochis and Tackaberry testified that, inearly May they decided that Meldrum would not be paidabove the contract minimum, the Company provided nodocumentary evidence to support this contention. Thesecond sheet of Joint Exhibit 1, the printed form used bythe Company to determine the recommended wage to begiven to Meldrum, would seem to rebut this, as it isdated 6-30-78, which is almost 2 months after earlyMay, as well as 3 weeks after Meldrum was appointed asan alternate committeeman. It also contains the hand-written entry "Oct. 8-77 June 15 missed I Sat.," whichshows it was prepared after June 15. While both theplant manager and assistant plant manager stated thatthey rated Meldrum from subjective opinion, the onlyobjective evidence in the record is the evaluation re-ports. These show that Meldrum, like Price and Sanfi-lippo, had the mark of an average diemaker, set by Tack-aberry as 75 to 84. Yet, Price received a merit increaseof 84 cents per hour over the minimum, and Sanfilippoan increase of 94 cents per hour. Brannock had everyright to tell Meldrum that he was a wrecker and to tellthe union bargaining committee that he was a danger tothe Company's financial condition. However, Respond-ent had no right to penalize him for this militancy, bynot paying him a merit increase, and such denial violatesSection 8(a)(3) and (1) of the Act.2. Solicitation and threatsWhile the amended complaint sets forth 10 dates onwhich it is alleged that Faulkner coercively attempted tosolicit Meldrum to withdraw from his office in theUnion, and 8 dates on which Faulkner threatened toblacklist Meldrum if he did not relinquish his office inthe Union, the evidence does not support such allega-tions. Meldrum's testimony was vague and brief. Faulk-ner, whose testimony I credit, flatly denied that he everadvised Meldrum to withdraw from his office in theUnion, and also denied that he had any conversationswith Meldrum about blacklisting. I would dismiss theseallegations of the complaint.I do not find that Stirton's statement to Tackaberryand Gochis to assign Meldrum to spotting constituted a:' The last two lines of the second and third stanzas contain the oneof the whole poem: "They [wreckersl can easily wreck in a day or two.what builders have labored ears to do": "or am I a wrecker who walksto toswn, content w ith the labor of 'learing down."'664 REI'UF3I.IC DIE & 1-X)L COMPANYthreat. The Board and courts have long recognized thatpassions run high in labor disputes and that epithets andaccusations are common place." Crown Central PetroleumCorporation v. .L.R.B., 430 F.2d 724 (5th Cir. 1970).Here, the long experienced management negotiatorfound his, to him, reasonable proposal on trainees, turneddown by a young, inexperienced negotiator, just out ofhis apprenticeship. When Meldrum kept insisting that itwas diemaker's work, Stirton engaged in the standard ne-gotiating tactic of one-upmanship, and told Respondentto assign Meldrum to spotting, and that after a few daysof grinding he would not like that type work. As statedin V.L.R.B. v. Florida Medical Center, Inc., 576 F.2d 666(5th Cir. 1978), grievance procedures to accomplish theirpurposes under the Act must allow free and frank debatebetween the parties. The frustrated managing directorwas engaging in such debate, and I would dismiss this al-legation of the complaint.3. The spotting press assignmentThere is no question but that spotting press work, inwhich much grinding and barbering is done, is part ofthe diemaker's work under the contract. As admitted byGochis it is also the most undesirable work of a die-maker. Thus, when Meldrum was assigned spotting workon Sunday, and for the next 9 working days, was hebeing punished by the Company for his opposition onTuesday to the proposed trainee program, or was it justfortuitous. I find, based on the lack of any documentaryevidence, the unexplained failure of Sohoza to testify,and contradictions between the testimony of Gochis andMinard, and the timing, that Meldrum's assignment tospotting was to teach him a lesson, and soften up hisstand against trainees doing this type of work.Gochis was present on November 14 when Stirtonwas unable to budge Meldrum from his position, andtold the plant manager to assign Meldrum to spotting.Gochis testified that on the following Friday, after learn-ing Meldrum had volunteered for Sunday work, he as-signed Meldrum not only to the draw die area, but alsoassigned him to do the spotting work on Sunday. How-ever, Minard's testimony contradicts this, as he saidSohoza made the decision to assign Meldrum to do thiswork on Sunday. Gochis did not take responsibility forthe continued assignment of Meldrum to this work, as hestated that on Monday, Sohoza decided that Meldrumwould continue to do spotting work. Finally, Minard'sadmission that he did not know if the job Meldrum hadbeen working on before he assigned him to spotting hadbeen completed, shows that Meldrum's transfer was nota routinely planned change of duties. It is inherently im-plausible that an experienced superintendent like Minardwould not have ascertained the status of the job Mel-drum had been on prior to the transfer. He could havebeen in the final stages of the construction of a diewanted desperately by one of the Big Three, and yetMinard did not think this consideration importantenough to check on. In view of the foregoing, it is foundthat Meldrum's transfer to spotting was to punish him,and was motivated by discriminatory reasons. It wastherefore unlawful, and by this action Respondent violat-ed Section 8(a)(3) and (1).F. lAnalysis and Conclusions as to CalvinIt is well established that an employer may terminatean employee for any reason, good, bad, or indifferent,without running afoul of the Act, provided the employeris not motivated by unlawful considerations. The exist-ence of justifiable grounds for dismissal is no defense ifthe motivation for the discharge was because of the em-ployee's participation in protected activities. With theseestablished principles in mind, and recognizing that theburden of proof to show the illegality of the dischargerests with the General Counsel, we now, analyze Calvin'sdischarge and the various incidents leading up thereto.The Board has long held that when an employee filesa grievance pursuant to a contractual grievance proce-dure, such filing is a concerted activity which is protect-ed under Section 7 of the Act, and, if an employer dis-charges such employee for engaging in such activity, thedischarge is unlawful and violates Section 8(a)(l) and (3)of the Act. Farmers Union Cooperative Varketing A4ss'n,145 NLRB 1, 3 (1963); Price Brothers Company, 175NLRB 277, 278 (1969). In Mrs. Baird's Bakeries, Inc., 189NLRB 606 (1971), a similar violation was found eventhough there was no showing that the employer hadunion animus.In the instant case Calvin had filed a discharge griev-ance, which was resolved 10 months later when the arbi-trator ordered his reinstatement, with backpay for thefull period. In 20 years prior to this award the Companyhad never lost a discharge arbitration case that requiredmore than 2 weeks of backpay. That Calvin's reinstate-ment was strongly resented by the president and ownerof the Company, Lasko, is shown by his angry statementto Danz in mid-May that Calvin was never going towork at Respondent's plant. When Calvin returned towork on May 22, Brannock, the executive vice president,was admittedly bothered about his reinstatement. Tacka-berry in turn, knew that Brannock was unhappy aboutthe decision, and that Lasko was upset by it. Subsequentto the award, Tackaberry talked to Houghly about it asdid Gochis.1. The June 5 and August 23 wage increasesRespondent states in its brief that "Calvin, not anactive employee until May 22, 1978, was not rated (norcould he have been-he was off work since the previousJuly) and, consequently, was not considered for a meritincrease." Although the Respondent did not produce theApril 5 seniority list, I find merit in Respondent's argu-ment based on Brannock's uncontradicted testimony, andthe May 15 seniority list. Calvin's name does not appearon the May 15 list, which was received into evidencewithout objection, and which shows the date of hiring ofthe newest diemaker as being April 10, May I, as thedate for the newest machine operator, and April 24,1978, as the date for the newest apprentice. No evidencewas presented to rebut the Company's reliance on theMay 15 list of employees, or to establish that, in the ordi-nary course of office procedure, Calvin's name wouldhave been inserted thereon prior to June 5. 1, therefore,do not find that Respondent violated Section 8(a)(1) byh65 DECISIONS OF NATI()NAL L.ABOR RELATIONS BOARDnot granting Calvin a merit increase on or about June 5,and would dismiss this allegation of the complaint.The failure of Respondent to give Calvin the 27-cent-per-hour increase in August is a different matter, and inno way can be attributed to bookkeeping procedure, oran oversight, and is strong proof of the Respondentanimus towards Calvin. The Company's proposal of July21 artfully provided that only skilled employees who re-ceived a productivity increase on June 5 would be grant-ed a 27-cent-an hour increase as of July 31.This would of course automatically exclude Calvin.However, to show the carefulness of the drafting to pre-vent any employee from being overlooked, it also pro-vided that apprentices who graduated between June 5and July 21 would receive the 27-cent-increase. OnAugust 3 when the parties met with a Federal Mediator,and Danz advised the Company negotiators that one ofthe reasons the Union had rejected the July 21 proposalwas that Calvin and I other employee would not receivethe 27-cent-increase, the Company adamantly refused tobudge, and risked a strike rather than include Calvin inthe companywide raise.Then, the Company took a strike commencing onAugust 10, with one of the few remaining issues, the ex-clusion of Calvin from the raise. On August 17 the Com-pany again showed its single-minded animus to Calvin,by making a new proposal to the Union, which set forthin so many words that Calvin would be excluded fromthe raise. Several days later, when Danz offered to settlethe strike, the Company agreed to two of the three finalitems proposed by Danz, the dental plan, and a Februaryincrease, both items of obvious significant costs for 200employees. Yet, it refused to budge on Danz' third item,the relatively inexpensive inclusion of Calvin in the em-ployee group who would receive the 27 cents. While theemployees ended the strike several days thereafter andreturned to work, the issue of Calvin's failure to receivethe increase remained an open sore between the parties.The Union refused to sign the agreement, and in Decem-ber the Union voted to strike again. The Company atfirst stood its ground, and then finally accepted theUnion's offer to sign the agreement upon the payment ofthe 27 cents to Calvin. Never before in the 20 years thatDanz had represented the employees had any employeebeen excluded from a general wage increase. Yet, theRespondent animus to Calvin was so intense that it ex-cluded him, and suffered a strike, rather than pay himthe increase granted to the other 199 employees. I find,therefore, that Respondent's failure to pay Calvin the 27-cent increase in August with the other employees consti-tutes a violation of Section 8(a)(l) and (3) of the Act.2. The warningsAs the record shows, Calvin received seven writtenwarnings in the 6-month period he worked, following hisreinstatement (G.C. Exh. 3-9). These warnings started inthe second week of his return, and continued thereafter,with Tackaberry being a participant in at least six of theseven.It was Tackaberry on June 3 who issued the warningto Calvin and Brunk, for leaving the premises withoutpunching out at lunch time. While this was in fact a vio-lation of a written company rule, only once in the previ-ous year had the Company issued such a warning to anyemployee. It was Tackaberry on June 12 who noticedCalvin out in the parking lot, and asked Houghly if hehad given him permission to go out. Had the then assist-ant plant manager not called Houghly's attention to thisincident, there is nothing in the record to indicate thatCalvin would have received a warning from his foreman.Soraruf, the 19-year veteran diemaker, whose reputationfor fairness and impartiality was so secure that both theGeneral Counsel and Respondent called him as a wit-ness, testified credibly that it was his practice to roll hiscar windows down in the summer, and, if he saw astorm coming up, to go out on the parking lot, and rollthe windows up. If he would see his foreman on the wayout, he did ask for permission to leave, but if he did notsee him, he would continue on out, without any permis-sion, and complete his mission of rolling his car windowsup. In the summer of 1978, he had gone out several timesbecause of the rain, and never had been warned to ceasedoing this, or that it was a violation of any rule. It is tobe noted that in the year prior to the notice to Calvin,no other employee received a written warning for leav-ing the plant during working hours without permission.Calvin's visit to the union hall on August 29 followedhis working 8 hours. It is true that he did not ask hisforeman for permission to leave, and that he left beforehis shift had finished, and that technically he violated arule. However, I credit his uncontradicted testimony thatabout 10 other employees of Respondent were also at thehall, and that one of these employees had told him thathe had not asked for permission to go to the unionoffice. Yet, no employee other than Calvin received awarning for going to the union hall. This is also anothertime that Houghly talked to Tackaberry before issuingthe warning.It is to be noted that on August 24 Calvin filed his firstcharge with the Board. It is also significant that on Sep-tember 7, Respondent, by foreman Parks, issued a warn-ing to employee B. Beyer for leaving the plant at lunchhour without punching out, and that, on September 29, awarning was issued to J. Doherty for leaving the plantduring working hours without permission. While I donot challenge that these events of September 7 and 29occurred, I regard the issuance of these warnings, inlight of the Company's former policy not to issue suchwarnings, as an afterthought, a stratagem to justify theCompany's issuance of the prior similar warnings toCalvin.3. The work performance warningsWhile the record shows that Houghly issued threewarnings to Calvin for unsatisfactory work perfor-mances, and lack of accomplishment, all of these werebased on the subjective judgment of Houghly, and onlyafter talking over each incident with Tackaberry. Innone of the three incidents, were there any reasons givenof an objective nature, nor were any documentary re-cords offered in support of the foreman's finding faultwith Calvin's work performance.666 REPUBI.IC DIE & TOOl. COMPANYThe June 14 warning concerned a piece of steelworked on by Calvin, which Houghly contends was sim-ilar to work given to two other employees, who finishedtheir pieces prior to Calvin. The other two employees,Dinsmore and Klarich, were not called to testify, and noshop records were produced to show any difference inthe amount of work performed by each employee. TheJuly 27 incident involved Calvin's use of a lamnia drill,which was admittedly faulty, with its magnet not func-tioning properly. Respondent's attempt to prove that anapprentice on the previous day had done more workwith the drill than Calvin had, would only prove that anapprentice drilled more holes than Calvin had, but notthat the apprentice had drilled and tapped more holesthan Calvin had. The apprentice did not testify. Admit-tedly, the tapping of the holes was more difficult thanmerely drilling the holes, requiring more time and skill,and caused the major problem in using the lamnia drill.Houghly's claim that diemaker Lorraine on the next daydrilled 154 holes in 10 hours, while breaking 5 taps, wasnot supported by Lorraine's testimony, which I credit.Lorraine testified that he used the drill for about 7 hours,and that he broke 5 taps while drilling and tapping a"bunch" of holes. Markowski had substantial troublewith the drill, both before and after Calvin's use of it.Again, no timesheets or records of any kind were pro-duced to show how much work was actually done byany of the three diemakers or the apprentice. The Octo-ber 27 warning involved work done by Calvin, in whichHoughly did not even attempt to measure Calvin's per-formance with the amount of work done by any otheremployee, and was based purely on subjective standards.It is of particular significance that, in 18 months prior toCalvin's discharge, there was not one warning issued bythe Company to any of its 200 employees for unsatisfac-tory work performance.3' When, in a 5-month period,one employee, Calvin, received three warnings for unsa-tisfactory work performance.4. Safety glassesThe record is clear that the Respondent did have awritten rule, in the form of a large sign at the employee'sentrance to the plant, that required that safety glasseshad to be worn beyond that point. The record is alsoclear, and it is admitted by Respondent in its brief, thatthere was no written rule that expressly required thatgoggles or face shields should be worn while grinding. Itis also evident from the record that the use of goggles orshields was a matter of independent judgment by eachdiemaker in Houghly's department, as credibly testifiedto by Lorraine and Markowski. Markowski was nevertold by Houghly to wear goggles or a shield, and Lor-raine was only told once in 5 months when he was as-signed a special job, and Houghly handed him the car-bide burr and the safety glasses, concurrently.On November 20, Houghly had every right to tellCalvin to use safety goggles when he was grinding onthe Amco bronze, as well as to tell him the second timea" Warnings had been given to three different employees. The first asfor insubonrdinalion the second for too much talking and lime off the job.and the third was for a refusal to do a Job assignment G C Exhs 20. 18,and 19to use goggles when he was grinding on a post in theopen. However, Houghly's conduct on the following daydoes not show the actions of an evenhanded foreman.Houghly admittedly watched Calvin throughout the day,which began at 7 a.m. The foreman observed that, when-ever Calvin was grinding, he wore goggles. However, at3 p.m., when Calvin started to grind for the first time allday without goggles, Houghly immediately pounced onhim, and gave him a warning notice for failure to ob-serve safety rules. In the previous 18 months, Houghlyhad never issued a written warning to any employee fora failure to observe safety rules, and, in the same period.the entire supervisory staff had only issued a warning toone employee, for a "Repeated failure to wear safetyglasses."I am convinced and I find on the entire record, andfor the reasons set forth above, that Respondents assert-ed reasons for Calvin's discharge on November 22 wereadvanced as pure pretext to mask an unlawful motiva-tion, and that the inference can fairly be drawn thatCalvin was discharged because of his protected union ac-tivities. That such an inference may be drawn is set forthin Shattuck Denn Mining Corporation (Iron King Branch)v. N'L.R.B., 362 F.2d 466, 470 (9th Cir. 1966):Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be availa-ble that is not also self-serving. In such cases, theself-serving declaration is not conclusive; the trierof fact may infer motive from the total circum-stances proved. Otherwise noperson accused of un-lawful motive who took the stand and testified to alawful motive could be brought to book. Nor is thetrier of fact-here the trial examiner-required tobe any more naif than is a judge. If he finds that thestated motive for a discharge is false, he certainlycan infer that there is another motive. More thanthat, he can infer that the motive is one that the em-ployer desires to conceal-an unlawful motive-atleast where, as in this case, the surrounding factstend to reinforce that inference.Respondent's strong animus was shown by its persistentrefusal over a period of six tortuous months to payCalvin the 27-cent-increase. The record shows clearlythat from the time Calvin returned to work, he was par-ticularly watched by company supervisors. It is alsoclear that Calvin was faced with gross disparate treat-ment, in the number and kinds of warnings given him.Plant rules that had long been leniently observed wereenforced on Calvin's activities. The issuance of warningsfor unsatisfactory work performances was obviously ha-rassment, as such warnings had not been given to theother 199 employees in the past 18 months. Accordingly,I find that Calvin was discharged because of his activityin filing a grievance under the contract, and in winningan arbitration case that reinstated him in the employ ofthe Respondent, with 10 months backpay, and that there-by the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.McVNally Bros., Inc., 167 NLRB 819 (1967); The John667 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKlann Moving and Trucking Company, 170 NLRB 1207(1968).On the foregoing facts, it follows, and I find, that Re-spondent engaged in interference, restraint, and coercionof Calvin in violation of Section 8(a)(l) of the Act by thefollowing action and conduct of its supervisors: (1) theJune 3 warning issued by Tackaberry, and (2) the June12, June 14, July 27, August 29, October 27, and Novem-ber 21 warnings issued by Houghly.CONCILUSIONS OF LAW1. Republic Die and Tool Company is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 157, International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. By establishing Timothy B. Meldrum's journeymanhourly wage rate at the contractual minimum, and by as-signing Meldrum to work on the spotting press, Re-spondent violated Section 8(a)(3) and (1) of the Act.4. By discriminatorily discharging Donald R. Calvinbecause of his filing a contractual grievance over a priordischarge which had resulted in an arbitration awardgranting him reinstatement with substantial backpay, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5. By refusing to grant Calvin a general wage adjust-ment Respondent has violated Section 8(a)(3) and (1) ofthe Act.6. By issuing written warnings to Calvin on June 3, 12,14, July 27, August 29, October 27, and November 21,Respondent has engaged in unfair labor practices prohib-ited by Section 8(a)(1) of the Act.7. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.8. The General Counsel has not proved by a prepon-derance of the evidence that Respondent interfered with,restrained, or coerced its employees in the exercise of theright guaranteed by the Act except by the specific actsand conduct herein found to be violative.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent, having failed to pay Meldrum the rate towhich he was entitled on becoming a journeyman, shallpay him an hourly amount above the contract minimumthat shall be established by using the merit increase of 84cents given to S. Price on May 22, 1978, as the increasedue an employee with an average rating of 82.2 percentas set forth in section 111, B,2, above. Meldrum's ratingof 78.8 percent thereby warrants an increase of 80 centsper hour. His backpay shall be computed as prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), plus in-terest as set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).Respondent having discriminatorily discharged Calvin,I find it necessary to order Respondent to offer Calvinimmediate and full reinstatement to his former positionor, if that position no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and to make him whole forany loss of earnings and other benefits suffered becauseof Respondent's discrimination against him. His loss ofearnings shall be computed as prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), plus interest as setforth in Isis Plumbing & Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977). It must also expunge from the personnel recordsof Calvin the warnings issued to him from June throughNovember 1978.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER32The Respondent, Republic Die and Tool Company,Wayne, Michigan, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Discharging, suspending, refusing to grant a gener-al wage adjustment, or otherwise discriminating againstany employee in reprisal for filing a grievance and win-ning an arbitration award under the collective-bargainingagreement, and for engaging in other protected union orconcerted activities.(b) Establishing a diemaker's wage rate at the contrac-tual hourly minimum when completing his apprentice-ship, in reprisal for such employee's militant union atti-tude.(c) Issuing written warnings to employees because oftheir filing grievances and winning arbitration awardsunder the collective-bargaining agreement.(d) In any like or related manner violating the Section7 rights of employees.2 Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Donald R. Calvin immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, andmake nim whole for the lost of earnings in the mannerset forth in the section of this Decision entitled "TheRemedy."33(b) Revoke and remove from Calvin's personnel file allwarning letters issued since June 3, 1978.a" In the event no exceptions are filed, as provided by Sec. 102.46 ofthe Rules and Regulations of the National l.abor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.11 There is no need to order that Caivin be paid the general wage ad-justment due him as of August 24, as this vwas paid to him by the Compa-ny, as set forth in Section II1, C.6, above.668 REPUBLIC DIE & T001. COMPANY(c) Pay to Meldrum the merit increase to which hewas entitled from June 30, 1978, as set forth in theRemedy.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its plant in Wayne, Michigan, copies of theattached notice marked "Appendix.":'4Copies of said:- In the eent that this Order is enforced b a Judgmenl of theUnited Sates Court of Appeals. the words in the notice reading "Polstedby Order of the National L.abor Relation, Board" hall read "Posted P'ur-suant to a Judgment (of the United Slates Court of Appeals I Fnforcring nOrder of the National l.abor Relations Board "Region 7, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that the notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS Al SO ORI)tRRHI) that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.669